DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on August 22, 2018, is acknowledged.
Claims 1-20 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guan et al. (CN 106201386 A).
Regarding claim 1, Guan discloses a splicing frame device for installing a display screen body, comprising at least two layers of frames connected up and down, and each layer of frame comprising at least two frame bodies (190-3/190-1; 190-4/190-2), wherein: in two adjacent layers of frames, a splicing seam between the frame bodies in the upper layer and a splicing seam between the frame bodies in the lower layer are arranged in a misplaced way (Figs. 8-9), and the frame bodies at two sides of the splicing seam are both connected to the frame body at an end of the splicing seam (Figs. 8-9).

1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi (CN 105074805 A).
Regarding claim 1, Shi discloses a splicing frame device for installing a display screen body, comprising at least two layers of frames (R1, R2, R3, R4; Fig. 9) connected up and down, and each layer of frame comprising at least two frame bodies (902), wherein: in two adjacent layers of frames, a splicing seam between the frame bodies in the upper layer and a splicing seam between the frame bodies in the lower layer are arranged in a misplaced way (Fig. 9), and the frame bodies at two sides of the splicing seam are both connected to the frame body at an end of the splicing seam (Fig. 9).

Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 2, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 2, and specifically comprising the limitation of the second basic section is located between the two first basic sections, a sum of lengths of the two first basic sections and a width of the splicing seam is equal to the length of the second basic section.
Regarding claim(s) 3-10, 12-13 and 16-20, claim(s) 3-10, 12-13 and 16-20 is/are allowable for the reasons given in claim 2 because of its/their dependency status from claim 2.
Regarding claim(s) 11, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 11, and specifically comprising the 
Regarding claim(s) 14, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 14, and specifically comprising the limitation of step S01: selecting a plurality of frame bodies with different sizes according to requirements; step S02: transversely arranging at least two frame bodies with the same or different sizes in sequence to form a first layer of frame; step S03 of placing at least one frame body on an upper or lower layer of the first layer of frame to form a second layer of frame; wherein, when the second layer of frame has more than two frame bodies, splicing seams of the second layer of frame and the first layer of frame are arranged in a misplaced way, and the frame bodies located at two sides of the splicing seam are respectively connected to the frame body at an end of the splicing seam; and step S04 of continuously arranging other layers of frame bodies on the first layer of frame or below the second layer of frame according to step S03.
Regarding claim(s) 15, claim(s) 15 is/are allowable for the reasons given in claim 14 because of its/their dependency status from claim 14.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.



Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879